DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites “wherein the first radiation ray is on a second plane, the second plane being perpendicular to the first plane” in line 1.  There is insufficient antecedent basis for “the first plane”, as claim 22, from which claim 30 depends, does not define a “first plane”.  Similar reasoning applies to claim 40 in line 1.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22, 25-32 and 35-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akazawa et al. (US 2012/0126125).
Regarding claim 22, Akazawa et al. discloses a method comprising: 
obtaining raw data corresponding to radiation rays within a volume (“Specifically, when the patient M is medicated with the radioactive drug, two gamma rays will be generated by annihilation of a positron of a positron-emitting RI. The coincidence counting circuit 9 checks positions of the scintillator blocks 31 (see FIG. 2) and incidence timing of the gamma rays, and determines the inputted event to be proper data only when the gamma rays impinge on two scintillator blocks 31 at opposite sides of the patient M at the same time” at paragraph 0055, line 1), the radiation taking form of a line of response (“data relating to coincidence counting such as values of coincidence counting (counts) given by the coincidence counting circuit 9, detector pairs each consisting of two gamma-ray detectors 3 having counted coincidences, and LORs, and various data resulting from arithmetic processing by the arithmetic processing unit 10, are written to and stored in the RAM and are read from the RAM as necessary” at paragraph 0053, line 3); 
determining, among the radiation rays, a first radiation ray passing a plurality of voxels corresponding to the volume based on the raw data (“As shown in FIG. 6, the direction vector parallel to the LOR is defined as d (d.sub.x, d.sub.y, d.sub.z) (where .parallel.d.parallel.=1, unit vector), and a main direction of the LOR is determined based on the vector d of the LOR and the direction of arrangement of the gamma-ray detectors 3” at paragraph 0067, line 5; “Sections of image space through which the LOR passes are determined based on the main direction determined in step S1. In this embodiment, planes intersected at right angles by the main direction are determined to be sections of image space through which the LOR passes” at paragraph 0069, line 1); 
grouping the voxels into a plurality of subsets based on at least one of a radial distance, a position of the point of annihilation on the LOR (“a section serving as the terminal point of the LOR (indicated "slice_end" in FIG. 6) are determined, and coordinates on the section specifying the starting point and coordinates on the section specifying the terminal point are determined” at paragraph 0071, line 4), a tilting angle (furthermore, as shown in Figure 6, the tilting angle of the LOR will affect the number of voxels located on the LOR, which thusly affects how the voxels are grouped), or a rotation angle, at least a portion of the plurality of subsets of voxels being sequentially loaded into a memory (“Similarly, one of the z coordinates of the starting point and terminal point is a minimum coordinate (indicated "Min.sub.--1" in FIG. 7), and the other is a maximum coordinate (indicated "Max.sub.--1" in FIG. 7). That is, on the sections, the LOR will cross a maximum coordinate position from a minimum coordinate position on the respective sections. Therefore, the calculation area crossed by the LOR is an area marked out by Min.sub.--0, Max.sub.--0, Min.sub.--1 and Max.sub.--1 as shown in FIG. 7” at paragraph 0071, line 16; “In this embodiment, data relating to coincidence counting such as values of coincidence counting (counts) given by the coincidence counting circuit 9, detector pairs each consisting of two gamma-ray detectors 3 having counted coincidences, and LORs, and various data resulting from arithmetic processing by the arithmetic processing unit 10, are written to and stored in the RAM and are read from the RAM as necessary” at paragraph 0053, line 3; though not explicit, the data regarding each LOR is stored in the RAM according to a sequence so that subsequent projection calculations can be performed on each LOR per subset); 
performing at least one iteration of calculation relating to the sequentially loaded subsets of voxels by a plurality of processing threads in a parallel hardware architecture (“(Step S4) Forward projection process An arithmetic process is carried out in parallel on list data in the calculation areas determined in step S3. Specifically, a system matrix is obtained for each voxel j, and in the range of the determined calculation area, a projection value is updated by multiplying the portion indicated FP in equation (1) noted hereinbefore by the pixel value, followed by addition. The parallel calculations with equation (1) noted hereinbefore are carried out for each LOR. Regarding the memory for substituting the projection value, it is arranged for writing one element per event, per subset, which is written as shown in FIG. 8, for example. "Thread.sub.--0", "Thread.sub.--1", "Thread.sub.--2", "Thread.sub.--3", . . . in FIG. 8 show processing units of parallel data written. Each LOR is in a one-to-one relationship to each thread per subset” at paragraph 0072) to generate an image of the volume (“The arithmetic processing unit 10 carries out image reconstruction by forward projection process and back projection process, and obtains images of the patient M. The images are sent to the output unit 7 through the controller 5” at paragraph 0056, line 2), wherein each of the at least one iteration of calculation includes performing a forward projection or a back projection for at least some of the sequentially loaded subsets in parallel (as described above, each iteration performs a forward projection and a backward projection).
Regarding claim 25, Akazawa et al. discloses a method wherein the memory is a graphics processing unit memory (“In this embodiment, data relating to coincidence counting such as values of coincidence counting (counts) given by the coincidence counting circuit 9, detector pairs each consisting of two gamma-ray detectors 3 having counted coincidences, and LORs, and various data resulting from arithmetic processing by the arithmetic processing unit 10, are written to and stored in the RAM and are read from the RAM as necessary” at paragraph 0053, line 3; as this memory is used by the GPU during processing, it is therefore considered to be a GPU memory).
Regarding claim 26, Akazawa et al. discloses a method wherein the number of voxels in a subset of the plurality of subsets depends on the tilting angle (as shown in Figure 6, the tilting angle of the LOR will affect the number of voxels located on the LOR, which thusly affects how the voxels are grouped).
Regarding claim 27, Akazawa et al. discloses a method wherein:
each of the plurality of processing threads is assigned to one of the loaded subsets of voxels in each of the at least one iteration of calculation (“(Step S4) Forward projection process An arithmetic process is carried out in parallel on list data in the calculation areas determined in step S3. Specifically, a system matrix is obtained for each voxel j, and in the range of the determined calculation area, a projection value is updated by multiplying the portion indicated FP in equation (1) noted hereinbefore by the pixel value, followed by addition. The parallel calculations with equation (1) noted hereinbefore are carried out for each LOR. Regarding the memory for substituting the projection value, it is arranged for writing one element per event, per subset, which is written as shown in FIG. 8, for example. "Thread.sub.--0", "Thread.sub.--1", "Thread.sub.--2", "Thread.sub.--3", . . . in FIG. 8 show processing units of parallel data written. Each LOR is in a one-to-one relationship to each thread per subset” at paragraph 0072).
Regarding claim 28, Akazawa et al. discloses a method wherein the at least one iteration includes an Mth iteration (forward projection iteration), and an Nth iteration (backward projection iteration), wherein 
an assignment of the processing threads to the loaded subsets of voxels in the Mth iteration is different from an assignment of the processing threads to the loaded subsets of voxels in the Nth iteration (“Regarding the memory for substituting the projection value, it is arranged for writing one element per event, per subset, which is written as shown in FIG. 8, for example. "Thread.sub.--0", "Thread.sub.--1", "Thread.sub.--2", "Thread.sub.--3", . . . in FIG. 8 show processing units of parallel data written. Each LOR is in a one-to-one relationship to each thread per subset” at paragraph 0072, line 9; “To describe this in more detail with reference to FIG. 9, row areas at predetermined intervals are made to belong to one area. When, for example, the calculation area is a section (slice) of 256.times.256 pixels, assuming that rows at intervals of 31 rows are defined as one area, each slice will be divided into 32 areas, and eight (=256/32) rows will make up one area. In this case, therefore, row areas at intervals of 31 rows are made to belong to one area” at paragraph 0076, line 1; in the forward projection step, each LOR is assigned to a thread while in the backward projection step, each belonging area for the LOR is divided into area rows, which are then allocated their own threads as demonstrated in figure 9).
Regarding claim 29, Akazawa et al. discloses a method wherein at least one of the plurality of processing threads is assigned to two different subsets of voxels in a forward projection and a back projection, respectively (“Regarding the memory for substituting the projection value, it is arranged for writing one element per event, per subset, which is written as shown in FIG. 8, for example. "Thread.sub.--0", "Thread.sub.--1", "Thread.sub.--2", "Thread.sub.--3", . . . in FIG. 8 show processing units of parallel data written. Each LOR is in a one-to-one relationship to each thread per subset” at paragraph 0072, line 9; “To describe this in more detail with reference to FIG. 9, row areas at predetermined intervals are made to belong to one area. When, for example, the calculation area is a section (slice) of 256.times.256 pixels, assuming that rows at intervals of 31 rows are defined as one area, each slice will be divided into 32 areas, and eight (=256/32) rows will make up one area. In this case, therefore, row areas at intervals of 31 rows are made to belong to one area” at paragraph 0076, line 1; in the forward projection step, each LOR is assigned to a thread while in the backward projection step, each belonging area for the LOR is divided into area rows, which are then allocated their own threads as demonstrated in figure 9).
Regarding claim 30, Akazawa et al. discloses a method wherein the plurality of processing threads are synchronized in each of the at least one iteration of calculation relating to the sequentially loaded subsets of voxels (“(Step S4) Forward projection process An arithmetic process is carried out in parallel on list data in the calculation areas determined in step S3.” at paragraph 0072, line 1; by this process being conducted in parallel, this implies synchronization between processing threads for the forward projection process).
Regarding claim 31, Akazawa et al. discloses a method wherein the first radiation ray is on a second plane, the second plane being perpendicular to the first plane (“(6) In the foregoing embodiment, planes to which the main direction extends perpendicular are determined to be sections of the image space through which an LOR passes” at paragraph 0092, line 1).
Regarding claim 32, Akazawa et al. discloses a system, comprising:
at least one storage medium including a set of instructions (“The ROM stores beforehand programs for imaging, including various types of nuclear medicine diagnosis, for example. The programs are executed by the controller 5 and arithmetic processing unit 10 to carries out nuclear medicine diagnoses corresponding to the programs, respectively. In this embodiment, in particular, in order to cause a parallel computing architecture called "CUDA (provided by NVIDIA Corp.)" to perform parallel calculations using the GPU, programs relating to CUDA are stored beforehand in the ROM, and processes in steps S1-S5 to be described hereinafter are executed by the arithmetic processing unit 10 executing the programs relating to CUDA” at paragraph 0053, line 10); and
at least one processor (“The controller 5 and arithmetic processing unit 10 are formed of a central processing unit (CPU) and the like” at paragraph 0051, line 3), configured to communicate with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations including: 
obtaining raw data corresponding to radiation rays within a volume (“Specifically, when the patient M is medicated with the radioactive drug, two gamma rays will be generated by annihilation of a positron of a positron-emitting RI. The coincidence counting circuit 9 checks positions of the scintillator blocks 31 (see FIG. 2) and incidence timing of the gamma rays, and determines the inputted event to be proper data only when the gamma rays impinge on two scintillator blocks 31 at opposite sides of the patient M at the same time” at paragraph 0055, line 1), the radiation taking form of a line of response (“data relating to coincidence counting such as values of coincidence counting (counts) given by the coincidence counting circuit 9, detector pairs each consisting of two gamma-ray detectors 3 having counted coincidences, and LORs, and various data resulting from arithmetic processing by the arithmetic processing unit 10, are written to and stored in the RAM and are read from the RAM as necessary” at paragraph 0053, line 3); 
determining, among the radiation rays, a first radiation ray passing through a plurality of voxels corresponding to the volume based on the raw data (“As shown in FIG. 6, the direction vector parallel to the LOR is defined as d (d.sub.x, d.sub.y, d.sub.z) (where .parallel.d.parallel.=1, unit vector), and a main direction of the LOR is determined based on the vector d of the LOR and the direction of arrangement of the gamma-ray detectors 3” at paragraph 0067, line 5; “Sections of image space through which the LOR passes are determined based on the main direction determined in step S1. In this embodiment, planes intersected at right angles by the main direction are determined to be sections of image space through which the LOR passes” at paragraph 0069, line 1); 
grouping the voxels into a plurality of subsets based on at least one of a radial distance, a position of the point of annihilation on the LOR (“a section serving as the terminal point of the LOR (indicated "slice_end" in FIG. 6) are determined, and coordinates on the section specifying the starting point and coordinates on the section specifying the terminal point are determined” at paragraph 0071, line 4), a tilting angle (furthermore, as shown in Figure 6, the tilting angle of the LOR will affect the number of voxels located on the LOR, which thusly affects how the voxels are grouped), or a rotation angle, at least a portion of the plurality of subsets of voxels being sequentially loaded into a memory (“Similarly, one of the z coordinates of the starting point and terminal point is a minimum coordinate (indicated "Min.sub.--1" in FIG. 7), and the other is a maximum coordinate (indicated "Max.sub.--1" in FIG. 7). That is, on the sections, the LOR will cross a maximum coordinate position from a minimum coordinate position on the respective sections. Therefore, the calculation area crossed by the LOR is an area marked out by Min.sub.--0, Max.sub.--0, Min.sub.--1 and Max.sub.--1 as shown in FIG. 7” at paragraph 0071, line 16; “In this embodiment, data relating to coincidence counting such as values of coincidence counting (counts) given by the coincidence counting circuit 9, detector pairs each consisting of two gamma-ray detectors 3 having counted coincidences, and LORs, and various data resulting from arithmetic processing by the arithmetic processing unit 10, are written to and stored in the RAM and are read from the RAM as necessary” at paragraph 0053, line 3; though not explicit, the data regarding each LOR is stored in the RAM according to a sequence so that subsequent projection calculations can be performed on each LOR per subset); and 
performing a calculation relating to the sequentially loaded subsets of voxels by a plurality of processing threads in a parallel hardware architecture (“(Step S4) Forward projection process An arithmetic process is carried out in parallel on list data in the calculation areas determined in step S3. Specifically, a system matrix is obtained for each voxel j, and in the range of the determined calculation area, a projection value is updated by multiplying the portion indicated FP in equation (1) noted hereinbefore by the pixel value, followed by addition. The parallel calculations with equation (1) noted hereinbefore are carried out for each LOR. Regarding the memory for substituting the projection value, it is arranged for writing one element per event, per subset, which is written as shown in FIG. 8, for example. "Thread.sub.--0", "Thread.sub.--1", "Thread.sub.--2", "Thread.sub.--3", . . . in FIG. 8 show processing units of parallel data written. Each LOR is in a one-to-one relationship to each thread per subset” at paragraph 0072) to generate an image of the volume (“The arithmetic processing unit 10 carries out image reconstruction by forward projection process and back projection process, and obtains images of the patient M. The images are sent to the output unit 7 through the controller 5” at paragraph 0056, line 2), wherein each of the at least one iteration of calculation includes performing a forward projection or a back projection for at least some of the sequentially loaded subsets in parallel (as described above, each iteration performs a forward projection and a backward projection).
Regarding claim 35, Akazawa et al. discloses a system wherein the memory is a graphics processing unit memory (“In this embodiment, data relating to coincidence counting such as values of coincidence counting (counts) given by the coincidence counting circuit 9, detector pairs each consisting of two gamma-ray detectors 3 having counted coincidences, and LORs, and various data resulting from arithmetic processing by the arithmetic processing unit 10, are written to and stored in the RAM and are read from the RAM as necessary” at paragraph 0053, line 3; as this memory is used by the GPU during processing, it is therefore considered to be a GPU memory).
Regarding claim 36, Akazawa et al. discloses a system wherein:
each of the plurality of processing threads is assigned to one of the loaded subsets of voxels in each of the at least one iteration of calculation (“(Step S4) Forward projection process An arithmetic process is carried out in parallel on list data in the calculation areas determined in step S3. Specifically, a system matrix is obtained for each voxel j, and in the range of the determined calculation area, a projection value is updated by multiplying the portion indicated FP in equation (1) noted hereinbefore by the pixel value, followed by addition. The parallel calculations with equation (1) noted hereinbefore are carried out for each LOR. Regarding the memory for substituting the projection value, it is arranged for writing one element per event, per subset, which is written as shown in FIG. 8, for example. "Thread.sub.--0", "Thread.sub.--1", "Thread.sub.--2", "Thread.sub.--3", . . . in FIG. 8 show processing units of parallel data written. Each LOR is in a one-to-one relationship to each thread per subset” at paragraph 0072).
Regarding claim 37, Akazawa et al. discloses a system wherein the at least one iteration includes an Mth iteration (forward projection iteration), and an Nth iteration (backward projection iteration), wherein 
an assignment of the processing threads to the loaded subsets of voxels in the Mth iteration is different from an assignment of the processing threads to the loaded subsets of voxels in the Nth iteration (“Regarding the memory for substituting the projection value, it is arranged for writing one element per event, per subset, which is written as shown in FIG. 8, for example. "Thread.sub.--0", "Thread.sub.--1", "Thread.sub.--2", "Thread.sub.--3", . . . in FIG. 8 show processing units of parallel data written. Each LOR is in a one-to-one relationship to each thread per subset” at paragraph 0072, line 9; “To describe this in more detail with reference to FIG. 9, row areas at predetermined intervals are made to belong to one area. When, for example, the calculation area is a section (slice) of 256.times.256 pixels, assuming that rows at intervals of 31 rows are defined as one area, each slice will be divided into 32 areas, and eight (=256/32) rows will make up one area. In this case, therefore, row areas at intervals of 31 rows are made to belong to one area” at paragraph 0076, line 1; in the forward projection step, each LOR is assigned to a thread while in the backward projection step, each belonging area for the LOR is divided into area rows, which are then allocated their own threads as demonstrated in figure 9).
Regarding claim 38, Akazawa et al. discloses a system wherein at least one of the plurality of processing threads is assigned to two different subsets of voxels in a forward projection and a back projection, respectively (“Regarding the memory for substituting the projection value, it is arranged for writing one element per event, per subset, which is written as shown in FIG. 8, for example. "Thread.sub.--0", "Thread.sub.--1", "Thread.sub.--2", "Thread.sub.--3", . . . in FIG. 8 show processing units of parallel data written. Each LOR is in a one-to-one relationship to each thread per subset” at paragraph 0072, line 9; “To describe this in more detail with reference to FIG. 9, row areas at predetermined intervals are made to belong to one area. When, for example, the calculation area is a section (slice) of 256.times.256 pixels, assuming that rows at intervals of 31 rows are defined as one area, each slice will be divided into 32 areas, and eight (=256/32) rows will make up one area. In this case, therefore, row areas at intervals of 31 rows are made to belong to one area” at paragraph 0076, line 1; in the forward projection step, each LOR is assigned to a thread while in the backward projection step, each belonging area for the LOR is divided into area rows, which are then allocated their own threads as demonstrated in figure 9).
Regarding claim 39, Akazawa et al. discloses a system wherein the plurality of processing threads are synchronized in each of the at least one iteration of calculation relating to the sequentially loaded subsets of voxels (“(Step S4) Forward projection process An arithmetic process is carried out in parallel on list data in the calculation areas determined in step S3.” at paragraph 0072, line 1; by this process being conducted in parallel, this implies synchronization between processing threads for the forward projection process).
Regarding claim 40, Akazawa et al. discloses a system wherein the first radiation ray is on a second plane, the second plane being perpendicular to the first plane (“(6) In the foregoing embodiment, planes to which the main direction extends perpendicular are determined to be sections of the image space through which an LOR passes” at paragraph 0092, line 1).
Regarding claim 41, Akazawa et al. discloses a non-transitory computer readable medium, comprising at least one set of instructions (“The ROM stores beforehand programs for imaging, including various types of nuclear medicine diagnosis, for example. The programs are executed by the controller 5 and arithmetic processing unit 10 to carries out nuclear medicine diagnoses corresponding to the programs, respectively. In this embodiment, in particular, in order to cause a parallel computing architecture called "CUDA (provided by NVIDIA Corp.)" to perform parallel calculations using the GPU, programs relating to CUDA are stored beforehand in the ROM, and processes in steps S1-S5 to be described hereinafter are executed by the arithmetic processing unit 10 executing the programs relating to CUDA” at paragraph 0053, line 10), wherein when executed by at least one processor of an electronic terminal (“The controller 5 and arithmetic processing unit 10 are formed of a central processing unit (CPU) and the like” at paragraph 0051, line 3), the at least one set of instructions directs the at least one processor to perform acts of: 
obtaining raw data corresponding to radiation rays within a volume (“Specifically, when the patient M is medicated with the radioactive drug, two gamma rays will be generated by annihilation of a positron of a positron-emitting RI. The coincidence counting circuit 9 checks positions of the scintillator blocks 31 (see FIG. 2) and incidence timing of the gamma rays, and determines the inputted event to be proper data only when the gamma rays impinge on two scintillator blocks 31 at opposite sides of the patient M at the same time” at paragraph 0055, line 1), the radiation taking form of a line of response (“data relating to coincidence counting such as values of coincidence counting (counts) given by the coincidence counting circuit 9, detector pairs each consisting of two gamma-ray detectors 3 having counted coincidences, and LORs, and various data resulting from arithmetic processing by the arithmetic processing unit 10, are written to and stored in the RAM and are read from the RAM as necessary” at paragraph 0053, line 3); 
determining, among the radiation rays, a first radiation ray passing a plurality of voxels corresponding to the volume based on the raw data (“As shown in FIG. 6, the direction vector parallel to the LOR is defined as d (d.sub.x, d.sub.y, d.sub.z) (where .parallel.d.parallel.=1, unit vector), and a main direction of the LOR is determined based on the vector d of the LOR and the direction of arrangement of the gamma-ray detectors 3” at paragraph 0067, line 5; “Sections of image space through which the LOR passes are determined based on the main direction determined in step S1. In this embodiment, planes intersected at right angles by the main direction are determined to be sections of image space through which the LOR passes” at paragraph 0069, line 1); 
grouping the voxels into a plurality of subsets based on at least one of a radial distance, a position of the point of annihilation on the LOR (“a section serving as the terminal point of the LOR (indicated "slice_end" in FIG. 6) are determined, and coordinates on the section specifying the starting point and coordinates on the section specifying the terminal point are determined” at paragraph 0071, line 4), a tilting angle (furthermore, as shown in Figure 6, the tilting angle of the LOR will affect the number of voxels located on the LOR, which thusly affects how the voxels are grouped), or a rotation angle, at least a portion of the plurality of subsets of voxels being sequentially loaded into a memory (“Similarly, one of the z coordinates of the starting point and terminal point is a minimum coordinate (indicated "Min.sub.--1" in FIG. 7), and the other is a maximum coordinate (indicated "Max.sub.--1" in FIG. 7). That is, on the sections, the LOR will cross a maximum coordinate position from a minimum coordinate position on the respective sections. Therefore, the calculation area crossed by the LOR is an area marked out by Min.sub.--0, Max.sub.--0, Min.sub.--1 and Max.sub.--1 as shown in FIG. 7” at paragraph 0071, line 16; “In this embodiment, data relating to coincidence counting such as values of coincidence counting (counts) given by the coincidence counting circuit 9, detector pairs each consisting of two gamma-ray detectors 3 having counted coincidences, and LORs, and various data resulting from arithmetic processing by the arithmetic processing unit 10, are written to and stored in the RAM and are read from the RAM as necessary” at paragraph 0053, line 3; though not explicit, the data regarding each LOR is stored in the RAM according to a sequence so that subsequent projection calculations can be performed on each LOR per subset); 
performing at least one iteration of calculation relating to the sequentially loaded subsets of voxels by a plurality of processing threads in a parallel hardware architecture (“(Step S4) Forward projection process An arithmetic process is carried out in parallel on list data in the calculation areas determined in step S3. Specifically, a system matrix is obtained for each voxel j, and in the range of the determined calculation area, a projection value is updated by multiplying the portion indicated FP in equation (1) noted hereinbefore by the pixel value, followed by addition. The parallel calculations with equation (1) noted hereinbefore are carried out for each LOR. Regarding the memory for substituting the projection value, it is arranged for writing one element per event, per subset, which is written as shown in FIG. 8, for example. "Thread.sub.--0", "Thread.sub.--1", "Thread.sub.--2", "Thread.sub.--3", . . . in FIG. 8 show processing units of parallel data written. Each LOR is in a one-to-one relationship to each thread per subset” at paragraph 0072) to generate an image of the volume (“The arithmetic processing unit 10 carries out image reconstruction by forward projection process and back projection process, and obtains images of the patient M. The images are sent to the output unit 7 through the controller 5” at paragraph 0056, line 2), wherein each of the at least one iteration of calculation includes performing a forward projection or a back projection for at least some of the sequentially loaded subsets in parallel (as described above, each iteration performs a forward projection and a backward projection).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 24, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Akazawa et al. in view of Szirmay-Kalos et al. (US 2015/0213630).
Regarding claim 23, Akazawa et al. discloses a method, wherein the parallel hardware architecture includes at least one graphic processing unit (“Especially, in this embodiment, the arithmetic processing unit 10 is formed of an SIMD type mechanism represented by a GPU, for example.” At paragraph 0051, line 5).
Akazawa et al. does not explicitly disclose the at least one graphic processing unit comprising a plurality of scalar processors.
However, Szirmay-Kalos et al. teaches a method in the same field of endeavor of SIMD processing, wherein the at least one graphic processing unit comprising a plurality of scalar processors (“On the other hand, GPGPU (General Purpose GPU) APIs like CUDA (Compute Unified Device Architecture) (NVIDIA, http://developer.nvidia.com/cuda, in: The CUDA Homepage) and OpenCL (Open Computing Language) provide access to the multiprocessors of the GPU where each multiprocessor contains a set of scalar processors sharing the instruction unit, and therefore acting as a SIMD (Single Instruction. Multiple Data) hardware” at paragraph 0011, line 8).
As Akazawa et al. uses this particular SIMD CUDA device, Akazawa et al. demonstrates that the at least one graphic processing unit comprises a plurality of scalar processors.
Regarding claim 24, Akazawa et al. discloses a method as described in claim 22 above.
Akazawa et al. does not explicitly disclose that the at least a portion of the plurality of subsets of voxels having identical control paths.
However, Szirmay-Kalos et al. teaches a method in the same field of endeavor of SIMD processing, wherein the at least a portion of the plurality of subsets of voxels having identical control paths (“Thus, while the GPU executes many computational threads of the same program called kernel, the threads allocated to a single multiprocessor preferably have the same control path” at paragraph 0063, line 4).
As Akazawa et al. uses this particular SIMD CUDA device, Akazawa et al. demonstrates that the at least one graphic processing unit wherein at least a portion of the plurality of subsets of voxels having identical control paths.
Regarding claim 33, Akazawa et al. discloses a system, wherein the parallel hardware architecture includes at least one graphic processing unit (“Especially, in this embodiment, the arithmetic processing unit 10 is formed of an SIMD type mechanism represented by a GPU, for example.” At paragraph 0051, line 5).
Akazawa et al. does not explicitly disclose the at least one graphic processing unit comprising a plurality of scalar processors.
However, Szirmay-Kalos et al. teaches a system in the same field of endeavor of SIMD processing, wherein the at least one graphic processing unit comprising a plurality of scalar processors (“On the other hand, GPGPU (General Purpose GPU) APIs like CUDA (Compute Unified Device Architecture) (NVIDIA, http://developer.nvidia.com/cuda, in: The CUDA Homepage) and OpenCL (Open Computing Language) provide access to the multiprocessors of the GPU where each multiprocessor contains a set of scalar processors sharing the instruction unit, and therefore acting as a SIMD (Single Instruction. Multiple Data) hardware” at paragraph 0011, line 8).
As Akazawa et al. uses this particular SIMD CUDA device, Akazawa et al. demonstrates that the at least one graphic processing unit comprises a plurality of scalar processors.
Regarding claim 34, Akazawa et al. discloses a system as described in claim 32 above.
Akazawa et al. does not explicitly disclose that the at least a portion of the plurality of subsets of voxels having identical control paths.
However, Szirmay-Kalos et al. teaches a system in the same field of endeavor of SIMD processing, wherein the at least a portion of the plurality of subsets of voxels having identical control paths (“Thus, while the GPU executes many computational threads of the same program called kernel, the threads allocated to a single multiprocessor preferably have the same control path” at paragraph 0063, line 4).
As Akazawa et al. uses this particular SIMD CUDA device, Akazawa et al. demonstrates that the at least one graphic processing unit wherein at least a portion of the plurality of subsets of voxels having identical control paths.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-41 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 9, 10, 12-14, 17 and 18 of U.S. Patent No. 11,049,292 in view of Akazawa et al.
Regarding claim 22, ‘292 discloses a method comprising: 
obtaining raw data corresponding to radiation rays within a volume (col. 20, lines 26-27); 
determining, among the radiation rays, a first radiation ray passing a plurality of voxels corresponding to the volume based on the raw data (col. 20, lines 28-30); 
grouping the voxels into a plurality of subsets, at least a portion of the plurality of subsets of voxels being sequentially loaded into a memory (col. 20, lines 31-36); 
performing at least one iteration of calculation relating to the sequentially loaded subsets of voxels by a plurality of processing threads in a parallel hardware architecture to generate an image of the volume, wherein each of the at least one iteration of calculation includes performing a forward projection or a back projection for at least some of the sequentially loaded subsets in parallel (col. 20, lines 41-48).
‘292 does not explicitly disclose the radiation taking form of a line of response and grouping the voxels into a plurality of subsets based on at least one of a radial distance, a position of the point of annihilation on the LOR or a rotation angle.
Akazawa et al. teaches a method comprising: 
obtaining raw data corresponding to radiation rays within a volume (“Specifically, when the patient M is medicated with the radioactive drug, two gamma rays will be generated by annihilation of a positron of a positron-emitting RI. The coincidence counting circuit 9 checks positions of the scintillator blocks 31 (see FIG. 2) and incidence timing of the gamma rays, and determines the inputted event to be proper data only when the gamma rays impinge on two scintillator blocks 31 at opposite sides of the patient M at the same time” at paragraph 0055, line 1), the radiation taking form of a line of response (“data relating to coincidence counting such as values of coincidence counting (counts) given by the coincidence counting circuit 9, detector pairs each consisting of two gamma-ray detectors 3 having counted coincidences, and LORs, and various data resulting from arithmetic processing by the arithmetic processing unit 10, are written to and stored in the RAM and are read from the RAM as necessary” at paragraph 0053, line 3); 
determining, among the radiation rays, a first radiation ray passing a plurality of voxels corresponding to the volume based on the raw data (“As shown in FIG. 6, the direction vector parallel to the LOR is defined as d (d.sub.x, d.sub.y, d.sub.z) (where .parallel.d.parallel.=1, unit vector), and a main direction of the LOR is determined based on the vector d of the LOR and the direction of arrangement of the gamma-ray detectors 3” at paragraph 0067, line 5; “Sections of image space through which the LOR passes are determined based on the main direction determined in step S1. In this embodiment, planes intersected at right angles by the main direction are determined to be sections of image space through which the LOR passes” at paragraph 0069, line 1); 
grouping the voxels into a plurality of subsets based on at least one of a radial distance, a position of the point of annihilation on the LOR (“a section serving as the terminal point of the LOR (indicated "slice_end" in FIG. 6) are determined, and coordinates on the section specifying the starting point and coordinates on the section specifying the terminal point are determined” at paragraph 0071, line 4), a tilting angle (furthermore, as shown in Figure 6, the tilting angle of the LOR will affect the number of voxels located on the LOR, which thusly affects how the voxels are grouped), or a rotation angle, at least a portion of the plurality of subsets of voxels being sequentially loaded into a memory (“Similarly, one of the z coordinates of the starting point and terminal point is a minimum coordinate (indicated "Min.sub.--1" in FIG. 7), and the other is a maximum coordinate (indicated "Max.sub.--1" in FIG. 7). That is, on the sections, the LOR will cross a maximum coordinate position from a minimum coordinate position on the respective sections. Therefore, the calculation area crossed by the LOR is an area marked out by Min.sub.--0, Max.sub.--0, Min.sub.--1 and Max.sub.--1 as shown in FIG. 7” at paragraph 0071, line 16; “In this embodiment, data relating to coincidence counting such as values of coincidence counting (counts) given by the coincidence counting circuit 9, detector pairs each consisting of two gamma-ray detectors 3 having counted coincidences, and LORs, and various data resulting from arithmetic processing by the arithmetic processing unit 10, are written to and stored in the RAM and are read from the RAM as necessary” at paragraph 0053, line 3; though not explicit, the data regarding each LOR is stored in the RAM according to a sequence so that subsequent projection calculations can be performed on each LOR per subset); 
performing at least one iteration of calculation relating to the sequentially loaded subsets of voxels by a plurality of processing threads in a parallel hardware architecture (“(Step S4) Forward projection process An arithmetic process is carried out in parallel on list data in the calculation areas determined in step S3. Specifically, a system matrix is obtained for each voxel j, and in the range of the determined calculation area, a projection value is updated by multiplying the portion indicated FP in equation (1) noted hereinbefore by the pixel value, followed by addition. The parallel calculations with equation (1) noted hereinbefore are carried out for each LOR. Regarding the memory for substituting the projection value, it is arranged for writing one element per event, per subset, which is written as shown in FIG. 8, for example. "Thread.sub.--0", "Thread.sub.--1", "Thread.sub.--2", "Thread.sub.--3", . . . in FIG. 8 show processing units of parallel data written. Each LOR is in a one-to-one relationship to each thread per subset” at paragraph 0072) to generate an image of the volume (“The arithmetic processing unit 10 carries out image reconstruction by forward projection process and back projection process, and obtains images of the patient M. The images are sent to the output unit 7 through the controller 5” at paragraph 0056, line 2), wherein each of the at least one iteration of calculation includes performing a forward projection or a back projection for at least some of the sequentially loaded subsets in parallel (as described above, each iteration performs a forward projection and a backward projection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an LOR allocation as taught by Akazawa et al. in the system of ‘292 to provide “a nuclear medicine diagnostic apparatus which are highly versatile and can attain an improvement in the speed of calculations” (Akazawa et al. at paragraph 0022, line 2).

The following is a mapping of the instant claims to the claims of ‘292:

Claims of Instant Application
Claims of ‘292
22
1 or 10 or 18
23
2
24
1 or 10 or 18 + obviousness (Szirmay-Kalos et al.)
25
1 or 10 or 18 + obviousness (Akazawa et al.)
26
1 or 10 or 18 + obviousness (Akazawa et al.)
27
4 or 12
28
5 or 13
29
6 or 14
30
9 or 17
31
1 or 10 or 18 + obviousness (Akazawa et al.)
32
1 or 10 or 18
33
2
34
1 or 10 or 18 + obviousness (Szirmay-Kalos et al.)
35
1 or 10 or 18 + obviousness (Akazawa et al.)
36
4 or 12
37
5 or 13
38
6 or 14
39
9 or 17
40
1 or 10 or 18 + obviousness (Akazawa et al.)
41
1 or 10 or 18


Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9 and 10 of U.S. Patent No. 10,176,604 in view of Akazawa et al.
Regarding claim 22, ‘604 discloses a method comprising: 
obtaining raw data corresponding to radiation rays within a volume (col. 20, lines 23-24); 
determining, among the radiation rays, a first radiation ray passing a plurality of voxels corresponding to the volume based on the raw data (col. 20, lines 25-27); 
grouping the voxels into a plurality of subsets, at least a portion of the plurality of subsets of voxels being sequentially loaded into a memory (col. 20, lines 28-31); 
performing at least one iteration of calculation relating to the sequentially loaded subsets of voxels by a plurality of processing threads in a parallel hardware architecture (col. 20, lines 33-42).
‘604 does not explicitly disclose that the radiation taking form of a line of response, grouping the voxels into a plurality of subsets based on at least one of a radial distance, a position of the point of annihilation on the LOR or a rotation angle and each of the at least one iteration of calculation includes performing a forward projection or a back projection for at least some of the sequentially loaded subsets in parallel.
Akazawa et al. teaches a method in the same field of endeavor of PET imaging comprising: 
obtaining raw data corresponding to radiation rays within a volume (“Specifically, when the patient M is medicated with the radioactive drug, two gamma rays will be generated by annihilation of a positron of a positron-emitting RI. The coincidence counting circuit 9 checks positions of the scintillator blocks 31 (see FIG. 2) and incidence timing of the gamma rays, and determines the inputted event to be proper data only when the gamma rays impinge on two scintillator blocks 31 at opposite sides of the patient M at the same time” at paragraph 0055, line 1), the radiation taking form of a line of response (“data relating to coincidence counting such as values of coincidence counting (counts) given by the coincidence counting circuit 9, detector pairs each consisting of two gamma-ray detectors 3 having counted coincidences, and LORs, and various data resulting from arithmetic processing by the arithmetic processing unit 10, are written to and stored in the RAM and are read from the RAM as necessary” at paragraph 0053, line 3); 
determining, among the radiation rays, a first radiation ray passing a plurality of voxels corresponding to the volume based on the raw data (“As shown in FIG. 6, the direction vector parallel to the LOR is defined as d (d.sub.x, d.sub.y, d.sub.z) (where .parallel.d.parallel.=1, unit vector), and a main direction of the LOR is determined based on the vector d of the LOR and the direction of arrangement of the gamma-ray detectors 3” at paragraph 0067, line 5; “Sections of image space through which the LOR passes are determined based on the main direction determined in step S1. In this embodiment, planes intersected at right angles by the main direction are determined to be sections of image space through which the LOR passes” at paragraph 0069, line 1); 
grouping the voxels into a plurality of subsets based on at least one of a radial distance, a position of the point of annihilation on the LOR (“a section serving as the terminal point of the LOR (indicated "slice_end" in FIG. 6) are determined, and coordinates on the section specifying the starting point and coordinates on the section specifying the terminal point are determined” at paragraph 0071, line 4), a tilting angle (furthermore, as shown in Figure 6, the tilting angle of the LOR will affect the number of voxels located on the LOR, which thusly affects how the voxels are grouped), or a rotation angle, at least a portion of the plurality of subsets of voxels being sequentially loaded into a memory (“Similarly, one of the z coordinates of the starting point and terminal point is a minimum coordinate (indicated "Min.sub.--1" in FIG. 7), and the other is a maximum coordinate (indicated "Max.sub.--1" in FIG. 7). That is, on the sections, the LOR will cross a maximum coordinate position from a minimum coordinate position on the respective sections. Therefore, the calculation area crossed by the LOR is an area marked out by Min.sub.--0, Max.sub.--0, Min.sub.--1 and Max.sub.--1 as shown in FIG. 7” at paragraph 0071, line 16; “In this embodiment, data relating to coincidence counting such as values of coincidence counting (counts) given by the coincidence counting circuit 9, detector pairs each consisting of two gamma-ray detectors 3 having counted coincidences, and LORs, and various data resulting from arithmetic processing by the arithmetic processing unit 10, are written to and stored in the RAM and are read from the RAM as necessary” at paragraph 0053, line 3; though not explicit, the data regarding each LOR is stored in the RAM according to a sequence so that subsequent projection calculations can be performed on each LOR per subset); 
performing at least one iteration of calculation relating to the sequentially loaded subsets of voxels by a plurality of processing threads in a parallel hardware architecture (“(Step S4) Forward projection process An arithmetic process is carried out in parallel on list data in the calculation areas determined in step S3. Specifically, a system matrix is obtained for each voxel j, and in the range of the determined calculation area, a projection value is updated by multiplying the portion indicated FP in equation (1) noted hereinbefore by the pixel value, followed by addition. The parallel calculations with equation (1) noted hereinbefore are carried out for each LOR. Regarding the memory for substituting the projection value, it is arranged for writing one element per event, per subset, which is written as shown in FIG. 8, for example. "Thread.sub.--0", "Thread.sub.--1", "Thread.sub.--2", "Thread.sub.--3", . . . in FIG. 8 show processing units of parallel data written. Each LOR is in a one-to-one relationship to each thread per subset” at paragraph 0072) to generate an image of the volume (“The arithmetic processing unit 10 carries out image reconstruction by forward projection process and back projection process, and obtains images of the patient M. The images are sent to the output unit 7 through the controller 5” at paragraph 0056, line 2), wherein each of the at least one iteration of calculation includes performing a forward projection or a back projection for at least some of the sequentially loaded subsets in parallel (as described above, each iteration performs a forward projection and a backward projection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an LOR allocation as taught by Akazawa et al. in the system of ‘292 to provide “a nuclear medicine diagnostic apparatus which are highly versatile and can attain an improvement in the speed of calculations” (Akazawa et al. at paragraph 0022, line 2).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the forward and backward projection as taught by Akazawa et al. for the calculation of ‘604 to be able to reconstruct the image volume.

The following is a mapping of the instant claims to the claims of ‘604:

Claims of Instant Application
Claims of ‘604
22
1 or 9
23
2 or 12
24
3 or 13
25
1 or 9 + obviousness (Akazawa et al.)
26
8 or 16
27
10
28
1 or 9 + obviousness (Akazawa et al.)
29
1 or 9 + obviousness (Akazawa et al.)
30
1 or 9 + obviousness (Akazawa et al.)
31
1 or 9 + obviousness (Akazawa et al.)
32
1 or 9
33
2 or 12
34
3 or 13
35
1 or 9 + obviousness (Akazawa et al.)
36
10
37
1 or 9 + obviousness (Akazawa et al.)
38
1 or 9 + obviousness (Akazawa et al.)
39
1 or 9 + obviousness (Akazawa et al.)
40
1 or 9 + obviousness (Akazawa et al.)
41
1 or 9



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662